Title: To James Madison from Robert Patterson, 27 April 1807
From: Patterson, Robert
To: Madison, James



Sir,
Philada. April 27th. 1807

Mr. R. Morrison, a gentleman from England, has lately arrived here, with the design of taking his passage for Canton on board some American vessel.  His sole object at present is to perfect himself in the knowledge of the Chinese language, in which he has already made some progress; his final view being to translate the scriptures into that language.
He is sent by the "Missionary society of London, for propagating the gospel among the heathen"; but as the British government is unfriendly to their views, he wishes to put himself, as far as can be permitted, under the protection of the American Consulate at Canton.  He comes strongly recommended by many gentlemen of piety and learning; from some of whom I have received letters, and at their request have taken the liberty of most respectfully soliciting a line from you to the American Consul at Canton, in favour of Mr. Morrison.
From some personal knowledge of his character, as well as from the letters of recommendation he brings with him, I am fully confident that he will adhere strictly and religiously to any regulations that the Consul may be pleased to make.
A line to the Consul, if it can with propriety be granted, and sent under cover to me, will be most gratefully acknowledged.  I have the honour to be with sentiments of perfect respect and esteem, your obedient servant,

R. Patterson

